78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SPENCER TRASK SECURITIES, INC., Plaintiff-Appellant,v.Ted GEISZLER, Defendant-Appellee.
No. 94-16850.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 15, 1996.Decided March 5, 1996.

Before:  BOOCHEVER, HALL, and FERNANDEZ, Circuit Judges.

ORDER

1
For the reasons set forth in the district court's September 20, 1994, opinion, we AFFIRM its grant of summary judgment for Appellees.